DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 06/01/2022 have been considered for examination. 

With regard to the objections to Specification, Applicant’s arguments filed 06/01/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification have been withdrawn.

With regard to the objections to Claims, Applicant’s arguments filed 06/01/2022 in view of the amendments have been fully considered but are partially persuasive. Thus, the objections to Claims other than what is set forth below have been withdrawn.

With regard to the claim interpretation under 112(f), Applicant is silent and no corresponding amendment is made. Thus, the 112(f) claim interpretations will be maintained.

With regard to the 112(b) rejections, Applicant’s arguments filed 06/01/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112(b) rejections of claims have been withdrawn. 


With regard to the 103 rejections, Applicant’s arguments filed 06/01/2022 in view of the amendments have been fully considered but are not persuasive in view of at least reasons set forth below.

On pages 12-13 of Remarks, Applicant argued: 
The Office Action relies on the combination of Umehara, Tomohiro and Huh as allegedly disclosing the features of the prior independent claims. Applicant respectfully disagrees and submits that its amendments clarify and further highlight the differences between the claimed arrangements and the cited references. On page 15, the Office Action acknowledges that "Umehara in view of Tomohiro and Huh does not explicitly teach determining an occurrence frequency of transmission beam changes; and temporarily adapting the output power only when the occurrence frequency is higher than a threshold value" as previously recited in dependent claims 3 and 13, and now somewhat similarly recited in the amended independent claims. Applicant agrees. However, the Office Action cites Nagaraja et al (U.S. Patent Application Publication No. 2018/0123648, hereinafter referred to as "Nagaraja") as purportedly disclosing these features. Applicant respectfully disagrees. Nagaraja does not cure the deficiencies of Umehara, Tomohiro and Huh. Nagaraja discloses a wireless communications system that supports beamforming transmit and receive signals. A device operating within the wireless communications system transmits a request to measure a beamformed reference signal. The device also transmits a beamforming configuration indicating beamforming options for measuring the beamformed reference signal. The beamforming options include measuring the beamformed reference signal using a directional configuration and an omni-directional configuration. The device receiving the beamforming configuration forms a receive beam in accordance with the beamforming configuration to measure the beamformed reference signal.
What Nagaraja completely fails to disclose or suggest is a wireless communicate on transmitter "determining an occurrence frequency of transmission beam changes; and temporarily adapting the output power only when the occurrence frequency is higher than a threshold value" as recited in amended Claim 1 (and similarly in Claims 11 and 21 ). 
Although Nagaraja discloses determining a beam switching frequency, in Nagaraja, a base station configures a UE to use a different configuration when the beam switch frequency exceeds a threshold. This clearly differs from the recitation of amended Claim 1 (and similarly in Claims 11 and 21) where the wireless transmitter performs power output adaptions on itself when the transmission beam change frequency is higher than the threshold. Nothing in Nagaraja points to the claimed solution wherein the wireless transmitter adapts it power output itself based on a threshold. Rather, Nagaraja teaches that a base station should configure a UE to use a different power output configuration.
In response to Applicant’s argument, Examiner respectfully disagrees.
First of all, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, Nagaraja was only applied to cure deficiencies of Umehara for “determining an occurrence frequency of transmission beam changes, and adapting an operation only when the occurrence frequency is higher than a threshold value”, NOT for temporarily adapting the output power since Umehara clearly teaches, “temporarily adapting the output power during a transmission beam change” as stated in page 7 of the previous Office Action. 
	Second, from the above, one can recognize that Umehara discloses, “temporarily adapting the output power during a transmission beam change” and Nagaraja discloses, “adapting an operation of triggering to a particular beam pattern with an omni-directional configuration only when the occurrence frequency is higher than a threshold value”. Umehara and Nagaraja collectively share, “adapting an operation of a transmitter (or a receiver) according to determination results on a beam change (beam changes). Even more clearly, the triggering to a particular beam pattern with an omni-directional configuration” disclosed by Naragaraja, is analogous to the operation of “adapting an output power” disclosed by Umehara since it is well-known that changing to the omni-directional beam pattern would result in changing in output power. 
	Therefore, in view of the shared teachings of Umehara and Naragaraja and the noted analogy, the examiner notes that the combination of Umehara and Naragaraja to reach the claimed invention “temporarily adapting the output power only when the occurrence frequency is higher than a threshold value” is in accordance with MPEP 2145(III), which states, “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).”  

On page 14 of Remarks, Applicant argued: 
Claims 2, 4, 5, 12, 14, 15, 18 and 19 are each dependent from either independent
Claim 1 or 11, the patentability of which is discussed above. Hence, these claims are allowable, at least by virtue of their dependency from an allowable claim. Further, these claims recite additional limitations which, in conformity with the features of independent Claims 1 or 11, are not disclosed or suggested by the art of record. The dependent claims are therefore believed patentable. However, the individual reconsideration of the patentability of each claim on its own merits is respectfully requested.
In response to Applicant’s argument, Examiner respectfully disagrees.
Since the independent claims are unpatentable over the cited prior art of record as set forth above, patentability of other dependent claims should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. The dependent claims are also unpatentable in view of the cited prior art of record, as set forth below.
   
On page 15 of Remarks, Applicant argued: 
Claims 2, 4, 5, 12, 14, 15, 18 and 19 are each dependent from either independent
Claim 1 or 11, the patentability of which is discussed above. Hence, these claims are allowable, at least by virtue of their dependency from an allowable claim. Further, these claims recite additional limitations which, in conformity with the features of independent Claims 1 or 11, are not disclosed or suggested by the art of record. The dependent claims are therefore believed patentable. However, the individual reconsideration of the patentability of each claim on its own merits is respectfully requested.
Claim 6 is allowable, at least by virtue of its dependency from an allowable
claim. Further, Claim 6 recites additional limitations which, in conformity with the features
of independent Claim 1, are not disclosed or suggested by the art of record. The
dependent claim is therefore believed patentable. However, the individual
reconsideration of the patentability of each claim on its own merits is respectfully
requested.
Claim 7 is allowable, at least by virtue of its dependency from an allowable
claim. Further, Claim 7 recites additional limitations which, in conformity with the features
of independent Claim 1, are not disclosed or suggested by the art of record. The
dependent claim is therefore believed patentable. However, the individual
reconsideration of the patentability of each claim on its own merits is respectfully
requested.
In response to Applicant’s argument, Examiner respectfully disagrees.
Since the independent claims are unpatentable over the cited prior art of record as set forth above, patentability of other dependent claims should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. The dependent claims are also unpatentable in view of the cited prior art of record, as set forth below.

Claim Objections
Claims 11-12, 14-15, 18-19 and 21 are objected to because of the following informality:  
Claim 11 recites, “amplitude of the samples” (line 9). It is suggested to replace it with “amplitude of samples” (by removing “the”) for clarity. Claim 21 is objected to at least based on a similar rational applied to claim 11.
Claim 11 recites, “cause time synchronizing of ...., determination of ...., and temporarily adaptation of ....” (last three lines). It is suggested to replace it with “cause: time synchronizing of ....; determination of ....; and temporarily adaptation of ....” for clarity. Claim 21 is objected to at least based on a similar rational applied to claim 11.
Claims 12, 14-15 and 18-19 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a multiplier configured to scale …” (line 9 of claim 11; and line 9 of claim 21). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Regarding the limitation, “a multiplier configured to scale …”, it appears that the following are corresponding structures described in the specification: see, “multiplication circuitry” in page 13, line 18. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-2, 4-5, 11-12, 14-15, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Umehara et al (US Publication No. 2018/0191544) in view of Tomohiro et al (US Publication No. 2009/0268835) and further in view of Huh et al (US Publication No. 2018/0062692) and further in view of Nagaraja et al (US Publication No. 2018/0123648).
Note: Umehara was an US patent application of EP 3334070 cited by the applicant in the IDS received on 10/05/2020. 

Regarding claim 1, Umehara teaches, a transmission beam change method for a wireless communication transmitter adapted to transmit an orthogonal frequency division multiplex (OFDM) signal [FIGS. 4; 8-9, 11 and 21; ¶0050-0051, 0068, 0159 and 0162, 3GPP-standard based 4G(LTE)/5G transmitter (or base station) for transmitting OFDM signal; note that 4G/5G system is based on OFDM/OFDMA techniques, thus transmitting/receiving OFDM signals] using a transmission beam of a plurality of transmission beams available at the wireless communication transmitter [FIGS. 4; 8-9, 11 and 21; ¶0050-0051, 0068, 0162, switching of analog control such as phase or amplitude control to achieve switching of beam directivity; note that switching of beam directivity implies that there exists a plurality of transmitting beam directivities and one of transmitting beam directivity is selected by switching], the method comprising: 
temporarily adapting an output power during a transmission beam change from one transmission beam to another transmission beam [FIGS. 9 and 11; ¶0167 and 0185-0191, (the analog unit 908) causes switching of analog control such as amplitude control (e.g., change in the value of transmission power of the phase shifter or change in the value of transmission power of the amplifier) (i.e., temporary adaptation of an output power) during a non-transmission interval where switching of beam directivity is achieved, which is considered as a beam change from one to another)], the temporary adaptation being implemented by scaling an amplitude of the OFDM signal [FIGS. 9 and 11; ¶0167 and 0185-0191, changing in the values of transmission power (i.e., scaling an amplitude) of the amplifier (e.g., not to transmit a signal) or the power adjuster; note that the signal handled by FIG. 9 is an OFDM signal (see, further ¶0050-0051)], the scaling being performed in a baseband processing unit [FIG. 9; ¶0186-0187, the power adjuster performs the change in the transmission power (during the non-transmission interval)] and the transmission beam change being controlled by a radio processing unit [FIG. 9; ¶0167 and 0186-0187, the analog unit/controller 908, the power amplifier 907 (i.e., radio processing unit), the phase shifter 905 and the power adjuster 904 in combination controls switching of analog control/beam directivity/beam power], the baseband processing unit being connected to the radio processing unit via an interface associated with a transfer delay [FIG. 9; ¶0167 and 0186-0187, the power shifter 905 and the power adjuster 904 being connected to the power amplifier 907; note that there is a connecting line there between and every signal line has a transfer delay]; and 
time synchronizing the scaling to the transmission beam change [FIGS. 8-9; ¶0183 and 0188-0189, the analog unit/controller exerts timing control to be finished in the non-transmission interval, establishing the timing control over the power adjuster 904, the phase adjuster 905 and the power amplifier 907 which, in combination, perform the scaling and the transmission beam change].
Although Umehara teaches, “... scaling the amplitude of the OFDM signal” as set forth above, Umehara does not explicitly teach (see, emphasis), scaling the amplitude of the samples of the OFDM signal.
However, Tomohiro teaches, a multiplier configured to scale an amplitude of samples of a signal [FIG. 16; ¶0149-0151 multiplier 1512-1 multiplies transmission signals by transmission power information/scale factor, thus resulting in power scaling on the transmission signals; note that the signal to be multiplied by the multiplier is a digital signal since an element 406 includes a digital/analog converter and thus a signal before the element 406 should be a digital signal. Further, note that the digital signal consists of multiple samples], ... and a radio processing unit configured to control the transmission beam change [FIG. 1; ¶0003-0004; note that beam forming/transmission beam change is performed/controlled by beam forming section 12/radio processing unit].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Umehara with the teachings of Tomohiro since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Further, although Umehara teaches, “time synchronizing of the scaling to the transmission beam change”, Umehara in view of Tomohiro does not explicitly teach (see, emphasis), “... time synchronizing of the scaling to the transmission beam change responsive to the transfer delay.
However, Huh teaches, time synchronizing of an action at baseband processing unit to an action at radio processing unit responsive to the transfer delay [FIG. 10; ¶0091, operations of functional blocks in the BB chip 520 is synchronized with operations of functional blocks in the RF chip 510 based on a transmission delay from the BB chip 520 to the RF chip 510].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Umehara in view of Tomohiro by including the above-mentioned features, as taught by Huh because it would provide the system with the enhanced capability of providing more accurate synchronization between the RF chip and the BB chip [¶0091 of Huh].
Although Umehara in view of Tomohiro and Huh teaches, "temporarily adapting the output power during a transmission beam change" as set forth above, Umehara in view of Tomohiro and Huh does not explicitly teach (see, emphasis), determining an occurrence frequency of transmission beam changes; and adapting an operation only when the occurrence frequency is higher than a threshold value.  
	However, Nagaraja teaches, determining an occurrence frequency of transmission beam changes [¶0072, (base station) determines that the frequency of beam switches for UE exceeds a threshold]; and adapting an operation only when the occurrence frequency is higher than a threshold value [¶0072, subsequently configure the UE to use an omni-directional configuration when the frequency of beam switches exceeds a threshold; note that changing to the omni-directional beam pattern would result in changing in output power].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “adapting of the output power during a beam change” in the system of Umehara in view of Tomohiro and Huh to be performed “only when the occurrence frequency is higher than a threshold value” as taught by Nagaraja because it would provide the system with the enhanced capability of allowing UE to receive a beamformed signal without measurement delays [¶0005 of Nagaraja].

Regarding claim 2, Umehara in view of Tomohiro, Huh and Nagaraja teaches, all the limitations of claim 1 and particularly, "temporary adaptation" as set forth above, and Umehara further teaches, wherein the temporary adaptation is performed during all transmission beam changes [FIG. 11; ¶0166-0167, note that non-transmission interview is repeated for each analog control switching/beam directivity switching (i.e., transmission beam changes), thus the power change is performed during all the beam directivity switching].

Regarding claim 4, Umehara in view of Tomohiro, Huh and Nagaraja teaches, all the limitations of claim 1 and particularly, “temporarily adapting the output power”, and Umehara further teaches, temporarily setting the output power to zero [¶0167, a radio signal is configured not to be transmitted; not that not transmitting of a signal is considered as that an output power of the signal is zero].  

Regarding claim 5, Umehara in view of Tomohiro, Huh and Nagaraja teaches, all the limitations of claim 1 and particularly, “temporarily adapting the output power”, and Umehara further teaches, decreasing the output power to initiate the temporary adaptation and increasing the output power to terminate the temporary adaptation [FIG. 11; [¶0167, the non-transmission interval 1101 is an interval where a radio signal is not to be transmitted (i.e., temporary adaptation), implicitly meaning zero power; note that in order for the signal to be zero, it should decrease the power at start of the interval and increase at end of the interval (i.e., to terminate) to transmit other signal such as CP subsequent to the interval].

Regarding claim 11, Umehara teaches, a transmission beam change arrangement for a wireless communication transmitter adapted to transmit an orthogonal frequency division multiplex (OFDM) signal [FIGS. 4; 8-9, 11 and 21; ¶0050-0051, 0068, 0159 and 0162, 3GPP-standard based 4G(LTE)/5G transmitter (or base station) for transmitting OFDM signal; note that 4G/5G system is based on OFDM/OFDMA techniques, thus transmitting/receiving OFDM signals] using a transmission beam of a plurality of transmission beams available at the wireless communication transmitter [FIGS. 4; 8-9, 11 and 21; ¶0050-0051, 0068, 0162, switching of analog control such as phase or amplitude control to achieve switching of beam directivity; note that switching of beam directivity implies that there exists a plurality of transmitting beam directivities and one of transmitting beam directivity is selected by switching], the arrangement comprising: 
controlling circuitry [FIG. 9; ¶0186-0188, analog unit 908], the controlling circuitry [FIG. 9; ¶0186-0188, analog unit 908] being configured to cause: temporary adaptation of an output power during a transmission beam change from one transmission beam to another transmission beam [FIGS. 9 and 11; ¶0167 and 0185-0191, (the analog unit 908) causes switching of analog control such as amplitude control (e.g., change in the value of transmission power of the phase shifter or change in the value of transmission power of the amplifier) (i.e., temporary adaptation of an output power) during a non-transmission interval where switching of beam directivity is achieved which is considered as a beam change from one to another)]; 
scale the amplitude of the samples of the OFDM signal responsive to control signaling received from the controlling circuitry [FIGS. 9 and 11; ¶0167 and 0185-0191, changing in the values of transmission power of the amplifier (e.g., not to transmit a signal) or the power adjuster in response to a control from the analog unit/controller 908; note that the signal handled by FIG. 9 is an OFDM signal (see, further ¶0050-0051)]; 
a baseband processing unit configured to perform the scaling [FIG. 9; ¶0186-0187, the power adjuster performs the change in the transmission power (during the non-transmission interval)]; 
a radio processing unit configured to control the transmission beam change [FIG. 9; ¶0167 and 0186-0187, the analog unit/controller 908, the power amplifier 907 (i.e., radio processing unit), the phase shifter 905 and the power adjuster 904 in combination controls switching of analog control/beam directivity/beam power], the baseband processing unit being connected to the radio processing unit via an interface associated with a transfer delay [FIG. 9; ¶0167 and 0186-0187, the power shifter 905 and the power adjuster 904 being connected to the power amplifier 907; note that there is a connecting line there between and every signal line has a transfer delay] and 
the controlling circuitry is further configured to cause time synchronizing of the scaling to the transmission beam change [FIGS. 8-9; ¶0183 and 0188-0189, the analog unit/controller exerts timing control to be finished in the non-transmission interval, establishing the timing control over the power adjuster 904, the phase adjuster 905 and the power amplifier 907 which, in combination, perform the scaling and the transmission beam change].
Although Umehara teaches, “... scale the amplitude of the OFDM signal responsive to control signaling received from the controlling circuitry” as set forth above, Umehara does not explicitly teach (see, emphasis), a multiplier configured to scale the amplitude of the samples of the OFDM signal.
However, Tomohiro teaches, a multiplier configured to scale an amplitude of samples of a signal [FIG. 16; ¶0149-0151 multiplier 1512-1 multiplies transmission signals by transmission power information/scale factor, thus resulting in power scaling on the transmission signals; note that the signal to be multiplied by the multiplier is a digital signal since an element 406 includes a digital/analog converter and thus a signal before the element 406 should be a digital signal. Further, note that the digital signal consists of multiple samples], ... and a radio processing unit configured to control the transmission beam change [FIG. 1; ¶0003-0004; note that beam forming/transmission beam change is performed/controlled by beam forming section 12/radio processing unit].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Umehara with the teachings of Tomohiro since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Further, although Umehara teaches, “the controlling circuitry is further configured to cause time synchronizing of the scaling to the transmission beam change”, Umehara in view of Tomohiro does not explicitly teach (see, emphasis), “... time synchronizing of the scaling to the transmission beam change responsive to the transfer delay.
However, Huh teaches, time synchronizing of an action at baseband processing unit to an action at radio processing unit responsive to the transfer delay [FIG. 10; ¶0091, operations of functional blocks in the BB chip 520 is synchronized with operations of functional blocks in the RF chip 510 based on a transmission delay from the BB chip 520 to the RF chip 510].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Umehara in view of Tomohiro by including the above-mentioned features, as taught by Huh because it would provide the system with the enhanced capability of providing more accurate synchronization between the RF chip and the BB chip [¶0091 of Huh].	
Although Umehara in view of Tomohiro and Huh teaches, "temporarily adapting the output power during a transmission beam change" as set forth above, Umehara in view of Tomohiro and Huh does not explicitly teach (see, emphasis), determination an occurrence frequency of transmission beam changes; and temporarily adaptation of the output power only when the occurrence frequency is higher than a threshold value.  
	However, Nagaraja teaches, determining an occurrence frequency of transmission beam changes [¶0072, (base station) determines that the frequency of beam switches for UE exceeds a threshold]; and adapting an operation only when the occurrence frequency is higher than a threshold value [¶0072, subsequently configure the UE to use an omni-directional configuration when the frequency of beam switches exceeds a threshold; note that changing to the omni-directional beam pattern would result in changing in output power].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “adapting of the output power during a beam change” in the system of Umehara in view of Tomohiro and Huh to be performed “only when the occurrence frequency is higher than a threshold value” as taught by Nagaraja because it would provide the system with the enhanced capability of allowing UE to receive a beamformed signal without measurement delays [¶0005 of Nagaraja].

Regarding claim 12, claim 12 is rejected at least based on a similar rational applied to claim 2.

Regarding claim 14, claim 14 is rejected at least based on a similar rational applied to claim 5.

Regarding claim 15, claim 15 is rejected at least based on a similar rational applied to the limitation “the temporary adaptation being implemented by scaling an amplitude of samples of the OFDM signal“” of claim 1.  

Regarding claim 18, Umehara in view of Tomohiro, Huh and Naragaraja teaches, all the limitations of claim 11 and particularly, "perform the transmission beam change" as set forth above, and Umehara further teaches, beam forming circuitry [FIGS. 8-9 and 21; ¶00167, 0186 and 230, phase shifter and power adjuster (see, reference numbers 904/905/2104)].  

Regarding claim 19, Umehara in view of Tomohiro, Huh and Naragaraja teaches, all the limitations of claim 11 as set forth above, and Umehara further teaches, an active antenna system for transmission of the OFDM signal using the transmission beam [FIGS. 8-9 and 21; ¶0187, transmission antenna 909 for transmission of an output signal of the power amplifier 907 using a transmission beam; note that the signal handled by FIG. 9 is an OFDM signal (see, further ¶0050-0051)].  

Regarding claim 21, claim 21 similar features to claim 11 without additional patentable limitations. Thus, claim 21 is rejected at least based on a similar rational applied to claim 11.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Umehara et al (US Publication No. 2018/0191544) in view of Tomohiro et al (US Publication No. 2009/0268835) and further in view of Huh et al (US Publication No. 2018/0062692) and further in view of Nagaraja et al (US Publication No. 2018/0123648) and further in view of Kang et al (US Publication No. 2014/0160966).

Regarding claim 6, although Umehara in view of Tomohiro, Huh and Naragaraja teaches, all the limitations of claim 5 and particularly, "at least one of decreasing and increasing” as set forth above, Umehara in view of Tomohiro, Huh and Naragaraja does not explicitly teach (see, emphasis), application of one of: a stepwise change of output power.
	However, Kang teaches, application of one of: a stepwise change of power [¶0079, increases power in step wise manner]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Umehara in view of Tomohiro, Huh and Naragaraja with the teachings of Kang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Umehara et al (US Publication No. 2018/0191544) in view of Tomohiro et al (US Publication No. 2009/0268835) and further in view of Huh et al (US Publication No. 2018/0062692) and further in view of Nagaraja et al (US Publication No. 2018/0123648) and further in view of Parkvall et al (US Publication No. 2017/0331577).

Regarding claim 7, although Umehara in view of Tomohiro, Huh and Naragaraja teaches, all the limitations of claim 1 and particularly, “temporarily adapting the output power during a transmission beam change” as set forth above, Umehara1 in view of Tomohiro and Huh does not explicitly teach (see, emphasis), the transmission beam change is performed during a cyclic prefix of an OFDM symbol and wherein the temporary adaptation is applied to only a part of the CP.  
	However, Parkvall teaches, the transmission beam change is performed during a cyclic prefix of an OFDM symbol [¶1317, beam direction change by analog phase shifter occurs within a CP time]. Regarding the limitation, “the temporary adaptation is applied to only a part of the CP”, it is noted that since the temporary adaptation is performed during the transmission beam change as taught by Umehara as set forth above, it is interpreted that the temporary adaption and the transmission beam change are performed at least in a same time period. Thus, since the beam direction change occurs as taught by Parkvall, the temporary adaptation as taught by Umehara should be performed within the CP time where the beam direction change occurs.
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Umehara in view of Tomohiro, Huh and Naragaraja with the teachings of Parkvall since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469